Exhibit 10.5

BANKFINANCIAL CORPORATION

2006 Equity Incentive Plan

RESTRICTED STOCK UNIT AWARD AGREEMENT

The Participant specified below has been granted these Restricted Stock Units
(“RSUs”) by BANKFINANCIAL CORPORATION, a Maryland corporation (the “Company”),
under the terms of the BANKFINANCIAL CORPORATION 2006 EQUITY INCENTIVE PLAN (the
“Plan”). The RSUs shall be subject to the terms of the Plan as well as the
following terms and conditions set forth herein (the “RSU Terms”).

Section 1. Award. In accordance with the Plan, the Company hereby grants to the
Participant these RSUs where each unit represents the right to receive one share
of Common Stock in the future. These RSUs are in all respects limited and
conditioned as provided herein. Except where the context clearly implies to the
contrary, any capitalized terms in this award shall have the meaning ascribed to
them in the Plan.

Section 2. Terms of Award. The following words and phrases relating to the grant
of the RSUs shall have the following meanings:

(a) The “Participant” is [                        ].

(b) The “Grant Date” is [                    ].

(c) The number of “Units” is [                    ].

(d) The “Delivery Date” shall be the end of the Restricted Period, with respect
to the applicable Units.

Section 3. Restricted Period. This Agreement evidences the Company’s grant to
the Participant as of the Grant Date, on the terms and conditions described in
this Agreement and in the Plan, RSUs, as well as the right of the Participant to
become entitled to receive Stock with respect to that portion of the Units no
longer covered by a Restricted Period. Subject to the limitations of the RSU
Terms, the “Restricted Period” for each installment of Units (“Installment”)
shall begin on the Grant Date and end as described in the following schedule
(but only if the Participant has not had a Termination of Service before the end
of the Restricted Period):



--------------------------------------------------------------------------------

INSTALLMENT

  

RESTRICTED PERIOD WILL END ON:

[    ] of Covered Units    [    ] [    ] of Covered Units    [    ] [    ] of
Covered Units    [    ]

(a) Notwithstanding the foregoing provisions of this Section 3, the Restricted
Period shall cease immediately upon the earliest of the following events to
occur: (i) a Change in Control that occurs on or before the Participant’s
Termination of Service; or (ii) the Participant’s Termination of Service as a
result of the Participant’s Death, Disability or Retirement.

(b) In the event the Participant’s Termination of Service other than due to
Death, Disability or Retirement occurs prior to the expiration of one or more
Restricted Periods, the Participant shall forfeit all rights, title and interest
in and to that portion of Units which have not vested as of the Participant’s
Termination of Service date.

Section 4. Settlement of Units. As soon as administratively practicable
following the end of a Restricted Period or upon immediate vesting as described
in Section 3, the Company shall deliver to the Participant one share of the
Company’s Stock free and clear of any restrictions in settlement of each of the
unrestricted Units.

Notwithstanding the foregoing provisions of Sections 3 or 4, in the event that
the settlement of the Units (or the payment of any dividend equivalents pursuant
to Section 9, below) would generate taxable income to the Participant that would
not be deductible to the Company due to the application of the limitations of
section 162(m) of the Code, such delivery shall be deferred until the earlier of
(i) such time as Company reasonably anticipates that the limitations of Code
section 162(m) on the Company’s deduction for amounts paid to the Participant no
longer apply or (ii) January 15th of the year following the year in which the
Participant’s Termination of Service occurs.

Section 5. Withholding. All deliveries of Common Stock pursuant to this
Agreement shall be subject to withholding of all applicable taxes. The Company
shall have the right to require the Participant (or if applicable, permitted
assigns, heirs or Designated Beneficiaries) to remit to the Company an amount
sufficient to satisfy any tax requirements prior to the delivery of any
certificate or certificates for Stock under this Agreement. At the election of
the Participant, subject to the rules and limitations as may be established by
the Committee, such withholding obligations may be satisfied through the
surrender of shares of Common Stock which the Participant already owns, or to
which Participant is otherwise entitled under the Plan.

Section 6. Heirs and Successors. The RSU Terms shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights of the Participant or

 

2



--------------------------------------------------------------------------------

benefits distributable to the Participant under this Agreement have not been
settled or distributed, respectively, at the time of the Participant’s Death,
such rights shall be settled and payable to the Designated Beneficiary, and such
benefits shall be distributed to the Designated Beneficiary, in accordance with
the provisions of this Agreement and the Plan. The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee on a Beneficiary Designation Form, or such
other form as the Committee may require. The Beneficiary Designation Form may be
amended or revoked from time to time by the Participant. If a deceased
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any rights that would have been payable to the
Participant and shall be payable to the legal representative of the estate of
the Participant. If a deceased Participant fails to designate a beneficiary, or
if the Designated Beneficiary does not survive the Participant, any rights that
would have been payable to the Participant and shall be payable to the legal
representative of the estate of the Participant. If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the settlement of Designated Beneficiary’s rights under this
Agreement, then any rights that would have been payable to the Designated
Beneficiary shall be payable to the legal representative of the estate of the
Designated Beneficiary.

Section 7. Non-Transferability of RSU. During the Restricted Period, the
Participant shall not sell, assign, transfer, pledge, hypothecate, mortgage,
encumber or dispose of any Units awarded under this Agreement.

Section 8. Dividend Equivalents. Subject to the application of Section 4, the
Participant shall be entitled to receive a payment of additional Units equal in
value to any cash dividends and property distributions paid with respect to the
RSUs (other than dividends or distributions of securities of the Company which
may be issued with respect to its shares by virtue of any stock split,
combination, stock dividend or recapitalization – to the extent covered in
Section 2.3(d) of the Plan) that become payable during the Restricted Period
(“Dividend Equivalents”); provided, however, that no Dividend Equivalents shall
be payable to or for the benefit of the Participant with respect to record dates
for such dividends or distributions occurring prior to the Grant Date, or with
respect to record dates for such dividends or distributions occurring on or
after the date, if any, on which the Participant has forfeited the Units.
Dividend Equivalents shall be paid at such times as the Committee shall
determine in its discretion and shall be subject to the same restrictions
applicable to the underlying Units.

Section 9. No Voting Rights. The Participant shall not be a shareholder of
record with respect to the Units during the Restricted Period and shall have no
voting rights with respect to the Units during the Restricted Period.

Section 10. Securities Laws. The Participant acknowledges that certain
restrictions under state or federal securities laws may apply with respect to
the Units granted pursuant to this Award, even after they have been delivered as
shares of Common Stock to the Participant. Specifically, Participant
acknowledges that, to the extent he or she is an “affiliate” of the Company (as
that term is defined by the Securities Act of 1933), the Common Stock granted

 

3



--------------------------------------------------------------------------------

pursuant to this Award are subject to certain trading restrictions under
applicable securities laws (including particularly the Securities and Exchange
Commission’s Rule 144). Participant hereby agrees to execute such documents and
take such actions as the Company may reasonably require with respect to state
and federal securities laws and any restrictions on the resale of such shares
which may pertain under such laws.

Section 11. Administration. The authority to manage and control the operation
and administration of the RSU Terms and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to the RSU Terms
as it has with respect to the Plan. Any interpretation of the RSU Terms or the
Plan by the Committee and any decision made by it with respect to the RSU Terms
or the Plan are final and binding on all persons.

Section 12. Plan Governs. Notwithstanding anything in the RSU Terms to the
contrary, the RSU Terms shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and the RSU Terms are subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.

Section 13. Not An Employment Contract. The RSUs will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.

Section 14. Amendment. The RSU Terms may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

Section 15. Section 409A Amendment. The Committee reserves the right (including
the right to delegate such right) to unilaterally amend this Agreement without
the consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A. Participant’s
acceptance of this Award constitutes acknowledgement and consent to such rights
of the Committee.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all as of the Grant Date and the Participant
acknowledges acceptance of the terms and conditions of this Agreement.

 

BANKFINANCIAL CORPORATION By:  

 

Its:  

 

[PARTICIPANT]

 

Date:  

 

 

5